t c memo united_states tax_court kevin r gurule and dawn m gurule petitioners v commissioner of internal revenue respondent docket no 13323-13l filed date kevin r gurule and dawn m gurule pro sese john schmittdiel and jeremy j eggerth for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination respondent unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure sustained the proposed collection by levy of petitioners’ unpaid federal_income_tax for taxable_year the issue for decision is whether respondent abused his discretion in sustaining the proposed levy because we are unable to determine on the record before us whether respondent abused his discretion we will remand to the internal_revenue_service irs appeals_office for further proceedings findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided in minnesota when they petitioned this court i background petitioners are husband and wife mr gurule has an associate’s degree in aviation electronics and a bachelor’s degree in business management he worked for general mills for years beginning as a technician and then moving up in the company his job required him to move several times most recently from minnesota to missouri in each time his family moved with him mr gurule lost his job three months after petitioners moved to missouri the family moved back to minnesota and after four to five months of unemployment mr gurule found a job at the manufacturing_facility of a grocery chain he was working there on the date of the trial in this case mrs gurule has a severe neurological condition that causes her to suffer seizures and has prevented her from working she has had brain surgery takes medication and has many doctor visits per year because of her medical_condition petitioners’ middle and youngest sons continued to reside with them throughout the various moves their middle son was in an accident as a child and suffered a brain injury he had medical problems throughout his life as a result of the injury tragically petitioners’ middle son passed away in date from these medical problems petitioners have not yet been able to place his ashes in a mausoleum because doing so would cost between dollar_figure and dollar_figure and they are unable to pay the cost petitioners owned a home in minnesota when they moved to missouri in they put the minnesota home up for sale and were in the process of buying a house in missouri mr gurule took distributions from a sec_401 plan account he maintained with great west retirement for the downpayment but petitioners were not able to purchase the house after mr gurule lost his job the sec_401 plan account distributions generated the underlying tax_liability in this case after petitioners moved back to minnesota they lived in the minnesota house until date at that time the mortgage on petitioners’ minnesota home was the subject of a foreclosure proceeding and they moved mr gurule had two loans from his sec_401 plan account outstanding at the time of the foreclosure in date mr gurule took out another loan from his sec_401 plan account third sec_401 plan account loan because petitioners had unexpected expenses after the foreclosure including moving_expenses a security deposit and the first month’s rent for a new residence mr gurule’s earnings statements from show that amounts between dollar_figure and dollar_figure were deducted from his biweekly paycheck to pay back the first two sec_401 plan account loans the third sec_401 plan account loan increased his biweekly payroll deduction to dollar_figure in or around date mr gurule obtained funds to pay petitioners’ son’s medical_expenses by taking out another sec_401 plan account loan fourth sec_401 plan account loan this increased mr gurule’s biweekly payroll deduction to dollar_figure in a letter to respondent mr gurule stated that the third sec_401 plan account loan increased his payroll deduction to dollar_figure per month coming out of each paycheck this statement appears to have been incorrect because as petitioners’ form 433-a collection information statement for wage earners and self-employed individuals and mr gurule’s earnings statements in the administrative record show he was paid biweekly in a letter to respondent mr gurule stated that the fourth sec_401 plan continued after petitioners’ middle son passed away in date mr gurule took out a fifth sec_401 plan account loan fifth sec_401 plan account loan to pay for his son’s funeral services mr gurule’s earnings statements for date show that this additional loan increased the biweekly payroll deduction to dollar_figure ii the liability and the collection process petitioners timely filed a joint form_1040 u s individual_income_tax_return for taxable_year on date respondent sent a notice cp2000 to petitioners proposing adjustments to their federal_income_tax on the basis of third-party information returns showing that mr gurule had sec_401 plan account distributions during the year the record is unclear as to whether respondent sent petitioners a statutory_notice_of_deficiency as required under sec_6213 in date respondent assessed additional tax of dollar_figure and an accuracy-related_penalty of dollar_figure petitioners did not pay the assessed amounts and respondent’s automated collection system section issued a letter continued account loan increased the repayment to dollar_figure per month coming out of each paycheck this statement is incorrect because mr gurule was paid biweekly see supra note notice_of_intent_to_levy and notice of your right to a hearing on date petitioners timely requested a sec_6330 hearing in their request they indicated that they could not pay the balance and stated collection will cause a hardship i need an offer_in_compromise or installment_agreement penalties should be cancelled for reasonable_cause petitioners’ case was assigned to settlement officer lori degiovanni in the irs appeals_office on date petitioners submitted to settlement officer degiovanni a form_656 offer_in_compromise a form 433-a and supporting financial information the offer-in-compromise oic request in which petitioners proposed to settle their tax_liability for dollar_figure paid over five months was based on doubt as to collectibility the appeals_office retained jurisdiction over the case while the irs’ centralized offer_in_compromise coic unit researched petitioners’ oic request and verified their financial information by letter dated date the coic unit informed petitioners that it could not accept the proposed oic but indicated a willingness to receive additional information in response petitioners the letter also stated that petitioners were liable for an addition_to_tax for late payment pursuant to sec_6651 sent the coic unit a letter dated date and financial documentation the letter explained the family’s medical problems the foreclosure proceedings and the third sec_401 plan account loan the mortgage on the minnesota house was foreclosed upon and mr gurule had taken out the third sec_401 plan account loan after petitioners submitted their oic the financial information petitioners sent included documentation of the moving_expenses and the medical_expenses on date the coic unit preliminarily rejected petitioners’ proposed oic because it contended that petitioners could fully pay the liability on the basis of their calculated net realizable equity and future income the coic unit determined petitioners’ net realizable equity to be dollar_figure which it computed by adding the total value of petitioners’ bank account balance of dollar_figure mr gurule’s sec_401 plan account net realizable equity of dollar_figure and vehicle net realizable equity of dollar_figure the coic unit calculated the net the term net realizable equity is defined as quick sale value less amounts owed to secured lien holders with priority over the f ederal tax_lien internal_revenue_manual irm pt date the term quick sale value used in the definition of net realizable equity is defined to mean an estimate of the price a seller could get for the asset in a situation where financial pressures motivate the owner to sell in a short_period of time usually of the fair_market_value of the asset id pt and see lane v commissioner tcmemo_2013_121 realizable equity of mr gurule’s sec_401 plan account by reducing the fair_market_value of dollar_figure by to account for federal_income_tax and then subtracting a loan balance of dollar_figure the coic unit did not consider mr gurule’s then-existing third sec_401 plan account loan in calculating the sec_401 plan account’s net realizable equity the coic unit determined petitioners’ monthly gross_income monthly expenses and monthly net_income to be dollar_figure dollar_figure and dollar_figure respectively on the basis of petitioners’ net realizable equity of dollar_figure and monthly net_income of dollar_figure over months the coic unit determined that petitioners could fully satisfy their tax_liability which then totaled dollar_figure the coic unit then transferred the oic case file to the appeals_office for a final_determination after receiving the case file settlement officer degiovanni prepared an asset equity table and an income and expense table which showed the following asset equity table1 fair_market_value percent reduced quick sale value encumbrances appeals equity dollar_figure -0- -0- big_number big_number -0- dollar_figure big_number dollar_figure dollar_figure -0- big_number asset checking acct sec_401 plan acct vehicle total categories without a value in any column have been omitted the record does not explain why the coic unit and settlement officer degiovanni assigned a different fair_market_value to mr gurule’s sec_401 plan account the notice_of_determination makes clear that the difference was not a result of settlement officer degiovanni’s taking the third sec_401 plan account loan into consideration see infra pp though settlement officer degiovanni’s chart shows reduced the quick sale value implies that she reduced the fair_market_value of the sec_401 plan account by income table item claimed gross wages social_security total dollar_figure -0- big_number appeals dollar_figure big_number this column reflects the income that petitioners claimed on their form 433-a expense table expense claimed appeals national standard housing and utilities vehicle ownership vehicle operating taxes on income health insurance out-of-pocket health care life_insurance other secured debt additional vehicle operating total dollar_figure big_number big_number -0- -0- big_number dollar_figure big_number big_number -0- big_number this column reflects the expenses that petitioners claimed on their form 433-a petitioners’ form 433-a incorrectly stated that the expenses totaled dollar_figure the correct total is dollar_figure settlement officer degiovanni did not allow a monthly expense for mr gurule’s payroll deduction related to the sec_401 plan account loans at that time on the basis of these calculations settlement officer degiovanni found that petitioners had monthly disposable income and a reasonable collection potential6 rcp of dollar_figure and dollar_figure respectively and she therefore preliminarily determined that petitioners would be able to pay the tax_liability in full on march reasonable collection potential is generally the sum of a taxpayer’s net realizable equity and future income irm pt date see infra pp settlement officer degiovanni sent petitioners a letter explaining her preliminary determination and scheduling a telephone call for date the letter also stated that petitioners could provide additional information by date in response to the letter petitioners sent settlement officer degiovanni additional financial information including a pay stub rent checks utility bills and medical bills mr gurule also included a letter explaining certain housing and vehicle expenses and the fourth sec_401 plan account loan although he stated in the letter that the fourth sec_401 plan account loan had increased his payroll deduction to dollar_figure petitioners did not provide an updated earnings statement to this effect the pay stub that petitioners sent was current as of date and reflected only the first three sec_401 plan account loans mr gurule and settlement officer degiovanni spoke on the telephone on date following the telephone call settlement officer degiovanni recalculated petitioners’ expenses as follows expense claimed appeals national standard housing and utilities vehicle ownership vehicle operating taxes on income health insurance out-of-pocket health care life_insurance other secured debt additional vehicle operating sec_401 plan acct loan total dollar_figure big_number big_number -0- -0- big_number dollar_figure big_number big_number -0- big_number this column reflects the expenses that petitioners claimed during the sec_6330 hearing although mr gurule stated that his taxes and medical insurance costs had increased settlement officer degiovanni did not adjust these amounts because she determined that the difference was netted out by increased wages and smaller contributions to a healthcare flexible_spending_account settlement officer degiovanni increased petitioners’ allowable medical_expenses to dollar_figure per month which she calculated by totaling all of the medical bills in the record and dividing by months settlement officer degiovanni’s calculations and the notice_of_determination show an incorrect total of dollar_figure the correct total is dollar_figure as the table above reflects settlement officer degiovanni included a part of mr gurule’s payroll deduction for the sec_401 plan account loans as an expense when she recalculated petitioners’ expenses she allowed a dollar_figure monthly expense for the sec_401 plan account loans because mr gurule’s most recent earnings statement shows dollar_figure being deducted mr gurule was paid biweekly but settlement officer degiovanni allowed only dollar_figure as mr gurule’s monthly expense for the sec_401 plan account loans settlement officer degiovanni did not reduce the net realizable equity in mr gurule’s sec_401 plan account by the amount of the third or fourth sec_401 plan account loan as the case activity record explains because petitioners chose to borrow an additional_amount against the equity in the ira knowing that they owed f ederal taxes we will not now consider the additional loan encumbrance when figuring rcp this could also be considered a dissipated asset we construe this statement to mean that settlement officer degiovanni considered the additional loan amounts to be dissipated assets on the basis of these adjustments settlement officer degiovanni determined that petitioners’ rcp was dollar_figure and their monthly net_income was dollar_figure she therefore rejected petitioners’ proposed oic of dollar_figure she offered petitioners the choice of either increasing their oic or accepting an installment_agreement with a payment of dollar_figure per month and the filing of a notice_of_federal_tax_lien she also informed petitioners that they did not meet the requirements for currently not collectible status on date mr gurule called settlement officer degiovanni to propose an installment_agreement with a payment of dollar_figure per month petitioners felt this was the maximum they could pay because this was the amount left in their bank account at the end of each month settlement officer degiovanni did not accept this amount because her financial analysis showed monthly net_income of dollar_figure petitioners alternatively offered to increase their oic to dollar_figure settlement officer degiovanni did not accept this offer because she determined that petitioners’ rcp exceeded this amount respondent sent petitioners a notice_of_determination on date sustaining the proposed levy the notice_of_determination explained the appeals office’s final calculations of petitioners’ net realizable equity monthly income and expenses and rcp the notice_of_determination further stated we will not consider additional encumbrances against your k which you chose to take when you were aware that you had an outstanding tax_liability because petitioners’ two oic proposals were below the calculated rcp the notice_of_determination sustained the proposed collection action by levy the notice_of_determination also stated that the applicable law regulations and procedures had been followed and that the appeals_office balanced the need for efficient collection with petitioners’ concern that the collection action be no more intrusive than necessary however the notice_of_determination did not address petitioners’ claim of financial hardship which they brought to the attention of the appeals_office with their sec_6330 hearing request settlement officer degiovanni’s case activity report likewise does not mention the financial hardship claim petitioners timely filed a petition disputing the notice_of_determination on date after the filing of the petition petitioners’ middle son passed away and mr gurule took out the fifth sec_401 plan account loan to pay for the funeral services on date petitioners sent respondent an updated but unsigned form 433-a showing increased expenses that exceeded their monthly income by dollar_figure petitioners also sent respondent a printout that shows as of date that mr gurule was eligible to take out an additional dollar_figure from his sec_401 plan account as a loan if he took out an additional loan from the section petitioners initially elected to have this case treated under small_tax_case procedures see sec_7463 before trial respondent requested by oral motion that the s designation be removed because at the time the notice_of_determination was issued petitioners’ total balance slightly exceeded the dollar_figure cap on small tax cases see sec_7463 d 129_tc_71 the court granted respondent’s oral motion 401_k_plan account in this amount his biweekly loan repayment would increase to dollar_figure i sec_6330 hearing opinion under sec_6331 the secretary may levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made sec_6330 and b and sec_6331 provide that the secretary must give at least days’ written notice to the taxpayer of his intent to levy and must send the taxpayer written notice of the taxpayer’s right to a hearing before the irs appeals_office at least days before any levy begins if a taxpayer requests a hearing in response to a notice_of_intent_to_levy pursuant to sec_6330 a hearing shall be held before an impartial officer_or_employee of the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an opportunity to dispute the liability sec_6330 see 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 in determining whether to sustain the proposed collection action the settlement officer must take into account verification of the secretary’s compliance with the requirements of any applicable law or administrative procedure the issues that the taxpayer raised at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 eg 114_tc_176 the court has jurisdiction to review this determination sec_6330 eg sego v commissioner t c pincite where the underlying tax_liability is properly at issue the court reviews the determination de novo e g goza v commissioner t c pincite where the validity of the underlying tax is not properly at issue the court reviews the commissioner’s determination for abuse_of_discretion e g sego v commissioner t c pincite the appeals_office abuses its discretion when its exercise of discretion is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 ii sec_6330 requirements pursuant to sec_6330 the settlement officer shall obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met when the irs has assessed additional tax from its determination_of_a_deficiency in the income_tax that married taxpayers reported on a joint_return the settlement officer must verify each of the following either that the commissioner mailed a valid notice_of_deficiency to the taxpayers at their last_known_address or addresses or each spouse signed an appropriate waiver sec_6212 sec_6213 that the commissioner made a valid assessment sec_6203 that the commissioner issued notice_and_demand sec_6303 that the taxpayers did not pay the liability sec_6331 and that the commissioner issued to the taxpayers notice of intent to collect the outstanding liability by levy and of the taxpayers’ right to a hearing sec_6330 see 133_tc_87 126_tc_195 125_tc_14 marlow v commissioner tcmemo_2010_113 the settlement officer must verify that these requirements have been satisfied sec_6330 a 131_tc_197 supplemented by 136_tc_463 if they have not collection cannot proceed and the settlement officer cannot sustain the proposed collection action see med practice solutions llc v commissioner tcmemo_2009_214 the court reviews the appeals office’s verification under sec_6330 without regard to whether the taxpayers raised these issues during the sec_6330 hearing hoyle v commissioner t c pincite the irs was required to send mr and mrs gurule a notice_of_deficiency before assessing tax see sec_6213 see also 424_us_614 manko v commissioner t c pincite freije v commissioner t c pincite however a copy of a notice_of_deficiency is not in the record the notice_of_determination does not say that the appeals_office verified the mailing of a notice_of_deficiency this is especially worrisome because the notice_of_determination specifically states that the settlement officer verified each of the other statutory requirements settlement officer degiovanni’s case activity record states that she verified that the letter was sent to petitioners and other procedural requirements were satisfied but it does not indicate that she verified that an appropriate notice_of_deficiency was mailed to petitioners at their last_known_address the only possible reference to a notice_of_deficiency appears in the case history transcript which has an entry for a stat_notice on date the case history transcript does not indicate when if ever the commissioner mailed this notice to petitioners because multiple notices required by applicable code provisions and related regulations must be sent to taxpayers before and during the collection process the court cannot tell whether the stat_notice entry refers to the mailing of a notice_of_deficiency on the basis of the limited record before us the court cannot determine whether settlement officer degiovanni verified that the irs properly mailed a notice_of_deficiency to petitioners we may remand when the appeals officer did not develop a record sufficient for judicial review see hoyle v commissioner t c pincite churchill v commissioner tcmemo_2011_182 accordingly we will remand this case to the appeals_office for it to clarify the record as to whether it verified that a notice_of_deficiency was properly sent to petitioners at their last_known_address and if so on what it relied to do so iii sec_6330 requirements once the settlement officer verifies that the applicable law and administrative procedures have been followed the settlement officer must consider any relevant issue that the taxpayer has raised relating to the unpaid tax or the proposed levy sec_6330 see sego v commissioner t c pincite petitioners argue that settlement officer degiovanni did not properly address the issues they raised in the sec_6330 hearing we cannot determine on the basis of the record before us whether the settlement officer properly considered the issues petitioners raised in the sec_6330 hearing a economic hardship and necessary living_expenses petitioners assert that the proposed collection action should not proceed because they are experiencing economic hardship and the equity in their only meaningful asset mr gurule’s sec_401 plan account is needed as a source for loans to pay necessary living_expenses sec_6343 directs the commissioner to release a levy upon all or part of a taxpayer’s property if he determines that a levy would cause economic hardship to the taxpayer a levy causes economic hardship when the taxpayer would be unable to pay reasonable basic living_expenses according to the taxpayer’s complete and current financial information if a levy were made 120_tc_137 sec_301_6343-1 proced admin regs see sec_301_6343-1 proced admin regs outlining what constitutes basic living_expenses and including any factor that the taxpayer claims bears on economic hardship and brings to the attention of the director by extension the settlement officer in a sec_6330 hearing may not proceed with a proposed levy when a taxpayer establishes that it would create an economic hardship because sec_6343 would require the levy’s immediate release 133_tc_392 proceeding with the levy would be unreasonable because sec_6343 would require its immediate release and the determination to do so was arbitrary instead the settlement officer must consider an alternative id pincite beyond this statutory requirement the irs has implemented its own procedures that restrict the levying upon retirement accounts because they are specifically intended for a taxpayer’s future welfare the internal_revenue_manual irm has a three-step procedure for levying upon retirement accounts and instructs irs employees to levy upon these accounts only if a taxpayer’s conduct has been flagrant and the taxpayer does not depend on the funds in examples of flagrant conduct include among others reliance on frivolous arguments voluntary contributions to retirement accounts when tax continued the account to pay necessary living_expenses taking into account any special circumstances such as extraordinary expenses irm pt date see 134_tc_280 discussing the irm provision that addresses the commissioner’s ability to levy upon retirement accounts petitioners wrote c ollection will cause a hardship on their sec_6330 hearing request and provided documents supporting this claim settlement officer degiovanni was aware that mrs gurule and petitioners’ middle son suffered from severe medical conditions that left them with high medical bills every month petitioners had borrowed against mr gurule’s sec_401 plan account their continued is due conviction for tax_evasion for the liability assessment of a fraud_penalty with respect to the liability and a demonstrated pattern of uncooperative or unresponsive behavior irm pt date the commissioner’s internal procedures as reflected in the irm do not have the force of law and deviation from them does not necessarily render the commissioner’s action invalid 88_tc_794 nevertheless the irm can be persuasive authority see atchison v commissioner tcmemo_2009_8 and a review of relevant irm provisions is instructive in ascertaining the procedures the irs expects its employees to follow see 134_tc_280 ndollar_figure reviewing relevant irm provisions to determine procedures that irs employees are expected to follow when deciding whether to levy upon a taxpayer’s retirement account see also fairlamb v commissioner tcmemo_2010_22 stating that a settlement officer’s determination that is based wholly on misapplication of internal procedures cannot be said to have a sound basis in law or fact only asset with a positive net realizable equity according to the notice_of_determination to pay basic living_expenses such as moving and medical_expenses petitioners took out two of the five sec_401 plan account loans during the course of the sec_6330 hearing and promptly notified settlement officer degiovanni by letter after each loan the chronic nature of the medical conditions suggested that medical bills would continue to accumulate yet the notice_of_determination and settlement officer degiovanni’s case notes do not show that the appeals_office ever considered much less made a determination about petitioners’ economic hardship claim the administrative record also does not show that settlement officer degiovanni considered or followed the three-step process for levying upon retirement accounts pursuant to the irm even though she was aware that petitioners were using the sec_401 plan account to pay necessary living_expenses on the basis of the record before us we cannot determine whether settlement officer degiovanni abused her discretion by the notice_of_determination does not specifically state that petitioners’ sec_401 plan account will be levied upon yet this was the only asset with positive net equity listed in the notice of determination’s asset equity table of petitioners’ total calculated rcp of dollar_figure only dollar_figure was attributable to future income while the remaining dollar_figure was attributable to petitioners’ sec_401 plan account upholding the proposed levy notwithstanding petitioners’ economic hardship claim b petitioners’ proposed collection alternatives assuming arguendo that petitioners’ economic hardship claim does not bar collection action entirely we address settlement officer degiovanni’s determination to reject petitioners’ proposed collection alternatives petitioners first proposed an oic of dollar_figure and later increased the amount to dollar_figure after the appeals_office rejected the first offer petitioners also proposed an installment_agreement with a payment of dollar_figure per month settlement officer degiovanni rejected the offers because they fell below petitioners’ calculated rcp for the oic and monthly net_income for the installment_agreement petitioners contend that the settlement officer incorrectly calculated their rcp and or monthly net_income by either not reducing the sec_401 plan account’s net realizable equity by the amounts of the additional loans petitioners took out during the sec_6330 hearing or failing to reduce petitioners’ monthly income by the amounts of the loan payments to the sec_401 plan account petitioners in the petition petitioners stated that settlement officer degiovanni would not allow all of their current medical_expenses in the calculation of their monthly net_income settlement officer degiovanni allowed petitioners’ medical_expenses of dollar_figure as stated on their form 433-a plus an additional dollar_figure per month on the continued also assert that their rcp has changed since the time of the settlement officer’s determination because of their middle son’s death collection alternatives generally during the course of a sec_6330 hearing taxpayers may propose collection alternatives such as an oic or an installment_agreement sec_6330 129_tc_107 n pursuant to sec_7122 the secretary may compromise any civil or criminal case arising under the internal revenue laws before its referral to the department of justice sec_7122 authorizes the secretary to prescribe guidelines for officers and employees of the irs to determine whether an oic is adequate and should be accepted accordingly we generally uphold the rejection of an oic when the appeals_office has followed the irm see eg churchill v commissioner tcmemo_2011_182 102_tcm_116 continued basis of medical records they provided during the sec_6330 hearing because the administrative record demonstrates that settlement officer degiovanni allowed all of the medical_expenses that petitioners claimed it appears that the appeals_office did not abuse its discretion in considering this medical expense issue see johnson v commissioner tcmemo_2007_29 holding that the appeals_office properly considered the taxpayer’s current medical_expenses in calculating rcp when it allowed the full amount of medical_expenses that he had claimed aff’d in relevant part sub nom 568_f3d_710 9th cir petitioners conceded this issue at trial atchison v commissioner tcmemo_2009_8 97_tcm_1034 petitioners do not challenge the existence or amount of the underlying liability their challenge focuses on their claimed inability to pay and their difficult financial circumstances the commissioner may accept an oic of a federal tax debt on the grounds of doubt as to collectibility among others sec_301_7122-1 and proced admin regs in making a determination regarding collectibility the secretary must calculate a taxpayer’s ability to pay id para c generally this type of oic will be accepted only if the amount offered equals or exceeds the taxpayer’s rcp ie the amount that the irs could collect through other means such as administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 see irm pt date the irm sets forth procedures for analyzing a taxpayer’s financial condition to determine the taxpayer’s rcp see irm pt date a taxpayer’s rcp is generally defined as the sum of the taxpayer’s net realizable equity in assets net realizable equity and the amount collectible from the taxpayer’s expected future income after allowing for payment of necessary living_expenses id pt date see sec_301_7122-1 proced admin regs stating that the secretary is required to permit taxpayers to retain sufficient funds to pay basic living_expenses sec_6159 authorizes the secretary to enter into an installment_agreement upon determining that the proposed agreement would facilitate full or partial collection of the taxpayer’s liability an installment_agreement generally does not reduce the amount of taxes interest or penalties that the taxpayer owes but rather allows the taxpayer to pay the liability over time see sec_301_6159-1 proced admin regs the decision to accept or reject installment agreements lies within the discretion of the commissioner 140_tc_173 citing sec_301_6159-1 c i proced admin regs if a settlement officer follows all statutory and administrative guidelines and provides a reasoned and balanced decision the court will not reweigh the equities id lipson v commissioner tcmemo_2012_252 at citing 497_f3d_828 8th cir irm pt date states installment agreements must reflect taxpayers’ ability to pay on a monthly basis throughout the duration of agreements a taxpayer’s ability to pay is determined by comparing his monthly income to allowable expenses thompson v commissioner t c pincite discussing allowable monthly expenses friedman v commissioner t c memo at in reviewing for abuse_of_discretion the court ordinarily does not recalculate a taxpayer’s ability to pay nor substitute its judgment for that of the settlement officer see eg boulware v commissioner tcmemo_2014_ settlement officer degiovanni’s calculation of petitioners’ ability to pay petitioners contend that settlement officer degiovanni did not properly account for mr gurule’s sec_401 plan account loans in calculating their ability to pay whether by reducing the net realizable equity of the sec_401 plan account or by reducing their monthly net_income by the amounts of the loan payments respondent contends that petitioners are not entitled to any adjustment to their monthly net_income because petitioners are essentially repaying a loan to themselves and allowing an adjustment would result in double counting the sec_401 plan account encumbrances respondent further avers that petitioners may not receive a reduction in the net realizable equity of the sec_401 plan account because the additional loans mr gurule took are dissipated assets initially before mr gurule took out the additional loans settlement officer degiovanni calculated the net realizable equity of mr gurule’s sec_401 plan account by reducing its cash_value by encumbrances the first two sec_401 plan account loans and tax consequences see irm pt date however settlement officer degiovanni determined not to reduce the sec_401 plan account’s net realizable equity by the amounts of the two additional loans because w e will not consider additional encumbrances against your k which you chose to take when you were aware that you had an outstanding tax_liability although the settlement officer did not further reduce the net realizable equity of the sec_401 plan account she allowed a dollar_figure monthly expense for mr gurule’s sec_401 plan account loan payments this allowance reduced petitioners’ calculated monthly net_income respondent contends that this adjustment favored petitioners because ordinarily loan payments to a retirement account are not allowable as an expense in calculating rcp as retirement account loan payments are essentially moving a taxpayer’s money from one account to another see id pt date however settlement officer degiovanni determined it was appropriate to include the loan payments in petitioners’ rcp because the loans originated at least in part to pay necessary medical_expenses according to the case activity report settlement officer degiovanni allowed petitioners a monthly expense of dollar_figure for the loan payments on the basis of mr gurule’s earnings statement that petitioners provided however the record establishes that mr gurule was paid biweekly for all relevant periods the earnings statements on which settlement officer degiovanni relied reflected biweekly earnings and not monthly earnings in sum after mr gurule took out the third sec_401 plan account loan settlement officer degiovanni did not adjust the net realizable equity of the sec_401 plan account for the balance remaining on the sec_401 plan account loans or adjust petitioners’ monthly net_income by the full amount of the loan payment per month thus it appears that settlement officer degiovanni may have made a material error in calculating petitioners’ rcp in at least one instance the irm sanctions the use of an inflated rcp for public policy reasons a dissipated asset is any asset liquid or illiquid that has although petitioners told settlement officer degiovanni that mr gurule’s loan payment had increased from dollar_figure to dollar_figure coming out of each paycheck she did not abuse her discretion by relying on the then-outdated earnings statement because petitioners did not provide any updated documents showing the new amount see etkin v commissioner tcmemo_2005_245 holding that an appeals officer did not abuse his discretion when taxpayers did not provide updated financial information showing a change_in_circumstances see also 123_tc_1 aff’d 412_f3d_819 7th cir been sold transferred or spent on nonpriority items or debts so that it is no longer available to pay a tax_liability 136_tc_475 aff’d without published opinion 502_fedappx_1 d c cir the irm instructs that a dissipated asset may be included in the rcp calculation even though it is no longer at the taxpayer’s disposal as a way to discourage delinquent taxpayers from squandering money instead of paying taxes id irm pt date see eg 676_f3d_1129 d c cir aff’g 135_tc_114 and aff’g tcmemo_2011_67 settlement officer degiovanni’s case notes indicate that she did not reduce petitioners’ calculated rcp by the total amount of the additional sec_401 plan account loans because she considered that amount to be a dissipated asset the irm states that dissipated assets should not automatically be included in the rcp calculation see irm pt id pt date the irm lists factors that the appeals_office should analyze when deciding whether to include dissipated assets in the rcp calculation the irm the factors to be evaluated are when the assets were dissipated in relation to the offer submission whether the assets were used to pay for existing ongoing business operating_expenses when the assets were dissipated in relation to the liability how the assets were transferred whether the taxpayer realized any funds from the transfer of assets how any funds realized from the disposition of assets were used and the value of the assets and the continued also states when it can be shown through internal research or substantiation provided by the taxpayer that the funds were needed to provide for necessary living_expenses these amounts should not be included in the rcp calculation id pt see also layton v commissioner tcmemo_2011_194 irm pt further i nclusion of the value of dissipated assets must clearly be justified in the case file and documented on the ics or aoic history as appropriate irm pt the administrative record does not establish that mr gurule took out the additional sec_401 plan account loans intending to disregard the outstanding tax_liability see irm pt or that the loans otherwise qualify as dissipated assets that should be included in the rcp calculation in any event settlement officer degiovanni’s decision to treat the additional loan encumbrance continued taxpayer’s interest in those assets irm pt date the irm instructs the appeals_office to consider but does not mandate including dissipated assets in the rcp calculation when an investigation clearly reveals that assets have been dissipated with a disregard of the outstanding tax_liability irm pt see also 676_f3d_1129 d c cir aff’g 135_tc_114 and aff’g tcmemo_2011_67 examples of when dissipated assets may result in an rcp increase include dissolving an ira account to pay for a child’s wedding or a vacation and selling real_estate and gifting the proceeds to family members irm pt ex as a dissipated asset was not clearly justified in the case file settlement officer degiovanni included the purported dissipated asset in the rcp calculation but it is unclear to what extent she considered petitioners’ unique circumstances or any of the factors that the irm instructs the appeals_office to consider see id pt the value of dissipated assets should not automatically be included in the calculation of the rcp each particular case must be evaluated on its own merit id pt see also titsworth v commissioner tcmemo_2012_12 slip op pincite whether to include dissipated assets in a taxpayer’s rcp is not an automatic determination but must be evaluated on the basis of the facts and circumstances of each case in the light of certain enumerated factors in the irm the case activity report and the notice_of_determination summarily state that this amount is included in the rcp calculation because mr gurule took out the loans when petitioners knew of their outstanding federal tax_liability especially considering that the subsequent loans appear to have been used to pay necessary living_expenses we cannot properly review settlement officer degiovanni’s conclusion and evaluate its impact on the appeals office’s determination with the cursory explanation in the administrative record see irm pt and see also jones v commissioner tcmemo_2012_274 at tucker v commissioner tcmemo_2011_67 holding that the rcp calculation should not include the entire amount the taxpayer placed in his day trading account as a dissipated asset if he later withdrew half the amount to pay for basic living_expenses because the administrative record does not fully and clearly explain settlement officer degiovanni’s treatment of the additional sec_401 plan account loans we cannot determine whether she calculated petitioners’ rcp correctly at the time of the sec_6330 hearing moreover settlement officer degiovanni’s calculation of petitioners’ ability to pay also affected her determination to reject petitioners’ proposed installment_agreement with a payment of dollar_figure per month see irm pt although we do not substitute our judgment for that of the appeals_office in calculating a taxpayer’s ability to pay when the appeals_office rejects an installment_agreement see eg boulware v commissioner tcmemo_2014_80 we can consider whether the appeals office’s decision to reject an installment_agreement was the result of a failure to properly consider the taxpayers’ financial information in the record because the record does not permit us to do so a remand is appropriate a remand may also be appropriate when a taxpayer has experienced a material_change in circumstances between the time of the sec_6330 hearing and the trial that affects the rcp calculation leago v commissioner t c memo churchill v commissioner tcmemo_2011_182 remanding to the appeals_office when the taxpayer’s rcp had changed as a result of his divorce see ins v ventura 537_us_12 254_f3d_1022 fed cir harrell v commissioner tcmemo_2003_271 remanding when a supreme court case decided after the notice_of_determination resolved a relevant question about equitable_tolling petitioners’ middle son passed away in date after the notice_of_determination was issued this tragic event constitutes a material_change of circumstances for petitioners who had to take out a fifth sec_401 plan account loan to pay his final expenses and who are still unable to pay for the placement of his ashes in a mausoleum these additional costs could have affected petitioners’ rcp and their ability to pay their tax_liability on remand the appeals_office is directed to consider updated financial information that petitioners should provide to document any change in their ability to pay resulting from their middle son’s death special circumstances the irs may accept an oic on the basis of doubt as to collectibility when the offer is less than the rcp if there are special circumstances revproc_2003_71 sec_4 see fairlamb v commissioner tcmemo_2010_22 for this purpose special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the rcp and compelling public policy or equity considerations that provide sufficient basis for compromise see murphy v commissioner t c pincite mcclanahan v commissioner tcmemo_2008_ irm pt date stating that the factors establishing special circumstances for doubt as to collectibility are the same as those considered under effective tax_administration irm pt b date factors indicating economic hardship include but are not limited to the taxpayer’s long-term illness medical_condition or disability that renders him incapable of earning a living where it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition the taxpayer’s monthly income is exhausted each month in providing for care of dependents without other means of support and the taxpayer is unable to borrow against the equity in assets and liquidation of those assets to pay a tax_liability would render the taxpayer unable to meet basic living_expenses sec_301_7122-1 proced admin regs irm pt date our analysis here closely tracks our analysis of petitioners’ economic hardship claim supra the record does not show whether settlement officer degiovanni considered accepting petitioners’ oic on the basis of doubt as to collectibility with special circumstances see irm pt date instructing irs employees to consider a taxpayer’s oic under doubt as to collectibility with special circumstances when the taxpayer’s rcp does not exceed the tax_liability and special circumstances exist the notice_of_determination states the irs cannot compromise tax_liabilities for less than the amount determined to be reasonably collectible your offer_in_compromise was rejected settlement officer degiovanni knew that mrs gurule could not work because of her neurological condition and she also knew that mr gurule had to take several sec_401 plan account loans to pay their son’s medical_expenses and other basic living_expenses even though mr gurule had positive net realizable equity in his sec_401 plan account at that time it was quickly being depleted to pay basic expenses yet the notice_of_determination suggests that the appeals_office rejected petitioners’ oic pro forma because the offer fell below the calculated rcp we cannot determine whether the appeals_office gave due regard to potential special circumstances before rejecting the offer see anderson v commssioner tcmemo_2013_261 remanding when it was unclear whether the settlement officer properly considered the taxpayer’s health in rejecting the taxpayer’s oic with special circumstances leago v commissioner tcmemo_2012_39 same see also antioco v commissioner tcmemo_2013_35 remanding when the settlement officer did not meaningfully consider the taxpayer’s special circumstances before rejecting her proposed installment_agreement iv conclusion in the light of the inadequacy of the administrative record and the reasons stated for rejecting petitioners’ proposed collection alternatives we are unable to conclude whether it was an abuse_of_discretion for respondent to determine to proceed with the proposed collection action for petitioners’ tax_liability because a remand would be helpful necessary or productive see 130_tc_79 n 117_tc_183 churchill v commissioner tcmemo_2011_182 we will remand the case to the appeals_office for further consideration and clarification upon remand the appeals_office shall consider any additional information or evidence that petitioners may wish to submit any new collection alternative that petitioners may wish to propose and any asserted change_in_circumstances we have considered the parties’ remaining arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit for the reasons identified above we will remand this case to the appeals_office for further proceedings consistent with this opinion to reflect the foregoing an appropriate order will be issued
